                                             Michael C. Geraghty, ABA#7811097
                                             J. Craig Rusk, Admitted Pro Hac Vice
                                             Email: geraghty@oles.com, rusk@oles.com

                                             Attorneys for Defendants/Third-Party Defendants Travelers Casualty, Surety Co. of
                                             America, Liberty Mutual Insurance Company and UNIT-ASRC Construction, LLC

                                                                 IN THE UNITED STATES DISTRICT COURT
                                                                      FOR THE DISTRICT OF ALASKA

                                             UNITED STATES OF AMERICA for the use
                                             and benefit of PRECISION CRANES, INC., an
                                             Alaska corporation,
                                                                           Plaintiff,
                                                    v.
                                             TESTER DRILLING SERVICES, INC., an                    Case No. 4:18-cv-00019-TMB
                                             Alaska corporation; TRAVELERS CASUALTY
                                             AND SURETY CO. OF AMERICA, a
                                             Connecticut corporation; and LIBERTY
                                             MUTUAL INSURANCE COMPANY, a
                                             Massachusetts corporation (Bond #106721293),
                                                                        Defendants.
                                             UNITED STATES OF AMERICA, for the use
                                             and benefit of TESTER DRILLING SERVICES,
                                             INC., an Alaska corporation, and TESTER
                                             DRILLING SERVICES, INC.,
                                                    Third-Party Use-Plaintiff and Plaintiff,
                                                    v.                                                 ANSWER TO THIRD-
                                                                                                       PARTY COMPLAINT
OLES MORRISON RINKER & BAKER LLP


 Tel: (907) 258-0106 Fax: (907) 258-5519




                                             TRAVELERS CASUALTY AND SURETY
  188 W. Northern Lights Blvd., Suite 1020




                                                                                                             AND
                                             COMPANY OF AMERICA, a Connecticut
       Anchorage, Alaska 99503-3985




                                                                                                          UNIT-ASRC’S
                                             corporation (Bond No. 106721293/023038282),                 THIRD-PARTY
                                             LIBERTY MUTUAL INSURANCE                                  CROSS-COMPLAINT
                                             COMPANY, a Connecticut corporation (Bond
                                             No. 106721293/023038282), and UNIT-ASRC
                                             CONSTRUCTION, LLC, an Alaska limited
                                             liability company,
                                                                     Third-Party Defendants.


                                             ANSWER TO THIRD-PARTY COMPLAINT AND UNIT-ASRC’S THIRD-PARTY CROSS-COMPLAINT -
                                             Page 1 of 12
                                             Precision Cranes, Inc. v. Tester Drilling Services, Inc., et al., Case No. 4:18-cv-00019-TMB


                                               Case 4:18-cv-00019-TMB Document 31 Filed 05/28/19 Page 1 of 12
                                                    COME NOW Third-Party Defendants Travelers Casualty and Surety Co. of

                                             America (“Travelers”), Liberty Mutual Insurance Company (“Liberty”) (collectively

                                             “Sureties”) and UNIT-ASRC Construction, LLC (“UNIT-ASRC”), by and through its

                                             attorneys, Oles Morrison Rinker & Baker, and for its response in the third-party complaint

                                             of Tester Drilling Services, Inc. (“TDSI”), hereby answers, alleges, and states as follows:

                                                                          PRELIMINARY STATEMENT

                                                    Any factual allegation admitted to herein is admitted only to the specific fact

                                             asserted and not as to any purported conclusions, characterizations, implications, or

                                             speculations drawn therefrom by Third-Party Plaintiff wherever stated in the Complaint or

                                             elsewhere. Further, the denial of any factual allegation herein may not be construed as an

                                             admission of the negative of such allegation.

                                                    UNIT-ASRC and the Sureties deny each and every allegation contained in the

                                             Third-Party Complaint, except as specifically admitted, qualified, or otherwise responded

                                             to herein, including all allegations contained in the headings or unnumbered paragraphs in

                                             the Third-Party Complaint.
OLES MORRISON RINKER & BAKER LLP


 Tel: (907) 258-0106 Fax: (907) 258-5519
  188 W. Northern Lights Blvd., Suite 1020




                                                    UNIT-ASRC and the Sureties further deny any allegations or characterizations by
       Anchorage, Alaska 99503-3985




                                             Third-Party Plaintiff contrary to the terms of, or not included in, any communications

                                             (whether written or oral) referenced by Third-Party Plaintiff, including but not limited to

                                             any allegations that the parties explicitly or impliedly entered into an enforceable contract.




                                             ANSWER TO THIRD-PARTY COMPLAINT AND UNIT-ASRC’S THIRD-PARTY CROSS-COMPLAINT -
                                             Page 2 of 12
                                             Precision Cranes, Inc. v. Tester Drilling Services, Inc., et al., Case No. 4:18-cv-00019-TMB


                                               Case 4:18-cv-00019-TMB Document 31 Filed 05/28/19 Page 2 of 12
                                                    1.      In response to paragraphs 1-37, except for paragraph 14, the allegations set

                                             forth in said paragraphs do not apply to Third-Party Defendants and therefore, no response

                                             is required, and/or the allegations calls for a legal conclusion for which no response is

                                             required.

                                                    2.      In answer to paragraph 14, Third-Party Defendants admit that their position

                                             is that TDSI contributed no value to the project through its efforts and it is entitled to no

                                             payment under the terms of its subcontract or under any other theory. Except as so

                                             admitted, the allegations in said paragraph are denied.

                                                    3.      In answering the affirmative defenses and prayer for relief, the allegations

                                             set forth in said paragraphs do not apply to Third-Party Defendants and therefore, no

                                             response is required, and/or the allegations call for a legal conclusion to which no response

                                             it required.

                                                    In answer the third-party complaint, Third-Party Defendants respond as follows:

                                                                        I.   PARTIES AND THE PROJECT

                                                    1.      Admit that TDSI was a subcontractor on the referenced project. Except as

                                             so admitted, the allegations are denied.
OLES MORRISON RINKER & BAKER LLP


 Tel: (907) 258-0106 Fax: (907) 258-5519
  188 W. Northern Lights Blvd., Suite 1020




                                                    2.      Admitted.
       Anchorage, Alaska 99503-3985




                                                    3.      Admitted.

                                                    4.      Admitted.

                                                    5.      Admitted.



                                             ANSWER TO THIRD-PARTY COMPLAINT AND UNIT-ASRC’S THIRD-PARTY CROSS-COMPLAINT -
                                             Page 3 of 12
                                             Precision Cranes, Inc. v. Tester Drilling Services, Inc., et al., Case No. 4:18-cv-00019-TMB


                                               Case 4:18-cv-00019-TMB Document 31 Filed 05/28/19 Page 3 of 12
                                                                         II.   JURISDICTION AND VENUE

                                                    6.       Admitted.

                                                    7.       Admitted.

                                                    8.       Admitted.


                                                                                    III.   FACTS

                                                    9.       Third-Party Defendants admit that UNIT-ASRC contracted with the

                                             Government to work on the referenced project. The referenced bonds are documents, the

                                             terms of which are set forth within the body of the documents and said terms control the

                                             obligations under said bonds. Except as so admitted, denied.

                                                    10.      Admitted.

                                                    11.      Third-Party Defendants admit that UNIT-ASRC terminated TDSI’s

                                             subcontract. Except as so admitted, the allegations are denied.

                                                    12.      Denied.

                                                    13.      Denied.


                                                              IV.     TDSI’S CLAIM AGAINST BOND COMPANIES
OLES MORRISON RINKER & BAKER LLP




                                                                    AND UNIT-ASRC UNDER THE MILLER ACT
 Tel: (907) 258-0106 Fax: (907) 258-5519
  188 W. Northern Lights Blvd., Suite 1020
       Anchorage, Alaska 99503-3985




                                                    14.      The responses to paragraphs 1-13 above are repeated and adopted as fully set

                                             forth herein.

                                                    15.      Denied.

                                                    16.      Third-Party Defendants admit that UNIT-ASRC and the Sureties are

                                             principals and secondary obligors under the referenced bonds and that the obligations of

                                             ANSWER TO THIRD-PARTY COMPLAINT AND UNIT-ASRC’S THIRD-PARTY CROSS-COMPLAINT -
                                             Page 4 of 12
                                             Precision Cranes, Inc. v. Tester Drilling Services, Inc., et al., Case No. 4:18-cv-00019-TMB


                                               Case 4:18-cv-00019-TMB Document 31 Filed 05/28/19 Page 4 of 12
                                             the parties under the bonds are defined within the terms of the documents themselves.

                                             Except as so admitted, denied.

                                                    17.    Denied.


                                               V.     TDSI’S CLAIMS AGAINST UNIT-ASRC UNDER THE SUBCONTRACT
                                                           (Breach of Contract, Breach of Implied Covenant of Good
                                                      Faith and Fair Dealing, Unjust Enrichment, and Equitable Estoppel)

                                                    18.    The allegations and response to paragraphs 1-17 above are repeated and

                                             adopted as though fully set forth herein.

                                                    19.    Denied.

                                                    20.    Denied.

                                                    21.    Denied.

                                                                           AFFIRMATIVE DEFENSES

                                                    In addition to the answers above, Third-Party Defendants assert the following

                                             affirmative defenses:

                                                    1.     Third-Party Plaintiff’s claims are barred because the Complaint fails to state

                                             a claim, in whole or in part, for which relief may be granted.
OLES MORRISON RINKER & BAKER LLP


 Tel: (907) 258-0106 Fax: (907) 258-5519




                                                    2.     Third-Party Plaintiff’s claims are barred, in whole or in part, based on Third-
  188 W. Northern Lights Blvd., Suite 1020
       Anchorage, Alaska 99503-3985




                                             Party Plaintiff’s failure to mitigate its alleged damages.

                                                    3.     Third-Party Plaintiff’s claims are barred, in whole or in part, based on Third-

                                             Party Plaintiff’s failure to state a sufficient damages claim.




                                             ANSWER TO THIRD-PARTY COMPLAINT AND UNIT-ASRC’S THIRD-PARTY CROSS-COMPLAINT -
                                             Page 5 of 12
                                             Precision Cranes, Inc. v. Tester Drilling Services, Inc., et al., Case No. 4:18-cv-00019-TMB


                                               Case 4:18-cv-00019-TMB Document 31 Filed 05/28/19 Page 5 of 12
                                                    4.      Third-Party Plaintiff’s claims are barred in whole or in part by Third-Party

                                             Plaintiff’s own breaches of the Subcontract.

                                                    5.      Third-Party Plaintiff’s claims are barred in whole or in part by Third-Party

                                             Plaintiff’s own mistakes and failures to properly perform its obligations under the

                                             Subcontract.

                                                    6.      Third-Party Plaintiff’s acts, omissions and breaches of contract damaged

                                             Third-Party Defendants and Third-Party Defendants are entitled to offset its own damages

                                             against claims from Third-Party Plaintiff’s.

                                                    7.      Third-Party Plaintiff’s alleged damages, if any, are the responsibility of a

                                             third party or third parties not named in this action over whom Third-Party Defendants had

                                             no control or right to control or of third parties who acted outside the scope of their

                                             authority.

                                                    8.      Sureties are informed and believe and thereon allege that any alleged

                                             agreement(s), including the Bond, was/were subject to conditions precedent and/or

                                             antecedent and that such conditions have occurred or have failed to occur thereby
OLES MORRISON RINKER & BAKER LLP




                                             extinguishing or precluding liability of Sureties, in whole or in part.
 Tel: (907) 258-0106 Fax: (907) 258-5519
  188 W. Northern Lights Blvd., Suite 1020
       Anchorage, Alaska 99503-3985




                                                    9.      Sureties are informed and believe and thereon allege that some or all of the

                                             items claimed by Tester are not payable pursuant to the terms and conditions of the Bond.

                                                    10.     Sureties are informed and believe and thereon allege that Tester is barred

                                             from recovery as requisite conditions of the Bond, the contract, and statutes pursuant to

                                             which the Sureties’ Bond was written were not met.

                                             ANSWER TO THIRD-PARTY COMPLAINT AND UNIT-ASRC’S THIRD-PARTY CROSS-COMPLAINT -
                                             Page 6 of 12
                                             Precision Cranes, Inc. v. Tester Drilling Services, Inc., et al., Case No. 4:18-cv-00019-TMB


                                               Case 4:18-cv-00019-TMB Document 31 Filed 05/28/19 Page 6 of 12
                                                    11.    Sureties’ rights and obligations under the Bond are subject to the express

                                             terms, conditions, and limitations of the Bond.

                                                    12.    In no event will Sureties be liable for any amount in excess of the maximum

                                             penal sum of the Bond.

                                                    13.    Sureties are informed and believe and thereon allege that they are entitled to

                                             assert any and all of the defenses of their principal, UNIT-ASRC, under any surety bond

                                             that may be applicable. Sureties incorporate by this reference any and all defenses to the

                                             Complaint that have been or could be asserted by Sureties’ principal.

                                                    14.    Sureties are informed and believe and thereon allege that they have good

                                             faith defenses, based in law and/or fact, which, if successful, would preclude any recovery

                                             by Tester against Sureties or the Bond.

                                                    15.    Third-Party Defendants do not waive and specifically reserve any and all

                                             claims, counterclaims, and cross-claims it may have against any person or party, including

                                             the counterclaim stated below.

                                                    16.    Third-Party Defendants hereby give notice of its intent and expressly
OLES MORRISON RINKER & BAKER LLP




                                             reserves its right to amend this Answer to assert any other and additional defenses and/or
 Tel: (907) 258-0106 Fax: (907) 258-5519
  188 W. Northern Lights Blvd., Suite 1020
       Anchorage, Alaska 99503-3985




                                             counterclaims that are now, or may later, become available or known to it, or may appear

                                             during, or as a result of, discovery proceedings in this action.




                                             ANSWER TO THIRD-PARTY COMPLAINT AND UNIT-ASRC’S THIRD-PARTY CROSS-COMPLAINT -
                                             Page 7 of 12
                                             Precision Cranes, Inc. v. Tester Drilling Services, Inc., et al., Case No. 4:18-cv-00019-TMB


                                               Case 4:18-cv-00019-TMB Document 31 Filed 05/28/19 Page 7 of 12
                                                 THIRD-PARTY CROSS-COMPLAINT OF UNIT-ASRC AGAINST THIRD-
                                                       PARTY PLAINTIFF TESTER DRILLING SERVICES, INC.

                                                    For further answer and by way of counterclaim, UNIT-ASRC alleges and claims as

                                             follows:

                                                                                     PARTIES

                                                    1.     Upon information and belief, Tester is an Alaska corporation with its

                                             principal place of business in Anchorage, Alaska.

                                                    2.     UNIT-ASRC is an Alaska limited liability company with its principal place of

                                             business in Anchorage, Alaska. UNIT-ASRC has met all prerequisites to bring this action.

                                                                          JURISDICTION AND VENUE

                                                    3.     This Court has jurisdiction pursuant to 28 U.S.C. § 1367(a), as this

                                             compulsory counterclaim arises out of the same case or controversy as Tester’s claims in

                                             the Third-Party Complaint.

                                                    4.     Venue is proper in the United States District Court for the District of Alaska

                                             under 28 U.S.C. § 1391(b), as the events forming the basis of these counterclaims arose

                                             out of the Project located on Clear Air Force Station, Alaska.
OLES MORRISON RINKER & BAKER LLP




                                                                            STATEMENT OF FACTS
 Tel: (907) 258-0106 Fax: (907) 258-5519
  188 W. Northern Lights Blvd., Suite 1020
       Anchorage, Alaska 99503-3985




                                                    5.     UNIT-ASRC subcontracted with Tester in July 2017 to perform certain

                                             water-supply well construction work on the Project.

                                                    6.     When Tester mobilized on site the Project was slightly ahead of schedule,

                                             but problems with Tester’s performance developed almost immediately.



                                             ANSWER TO THIRD-PARTY COMPLAINT AND UNIT-ASRC’S THIRD-PARTY CROSS-COMPLAINT -
                                             Page 8 of 12
                                             Precision Cranes, Inc. v. Tester Drilling Services, Inc., et al., Case No. 4:18-cv-00019-TMB


                                               Case 4:18-cv-00019-TMB Document 31 Filed 05/28/19 Page 8 of 12
                                                    7.      Tester was unable to reach the design depth for the first wells it attempted

                                             and had difficulties stabilizing the holes thereafter. As a result, Tester made no actual

                                             progress on most of its work.

                                                    8.      Tester brought equipment onto the site, which sat idle and was ultimately

                                             unused throughout the Project.

                                                    9.      Similarly, Tester brought to the site and attempted to install unapproved

                                             casings to stabilize its well holes as part of its efforts to drill the required shafts.

                                                    10.     Tester’s work was on the critical path, meaning Tester’s persistent delays

                                             caused serious delays to the progress of the entire Project.

                                                    11.     Because of Tester’s failures to move its work forward and adhere to the

                                             project schedule, UNIT-ASRC sent Tester Notices to Cure including ones sent August 23,

                                             2017 and September 15, 2017, and a formal request that Tester promptly provide a Drilling

                                             Recovery Plan to get its work back on track (sent August 21, 2017). Tester failed to provide

                                             the necessary responses and never cured its defaults. Pursuant to the Notices to Cure,

                                             UNIT-ASRC removed work from Tester’s scope.
OLES MORRISON RINKER & BAKER LLP




                                                    12.     By October 2017, Tester’s performance remained deficient in multiple areas,
 Tel: (907) 258-0106 Fax: (907) 258-5519
  188 W. Northern Lights Blvd., Suite 1020
       Anchorage, Alaska 99503-3985




                                             including: mobilizing to the site according to the project schedule, providing adequate

                                             skilled personnel to perform the subcontract scope of work, providing adequate equipment

                                             to perform the subcontract scope of work, maintaining stringent PPE protocol for

                                             employees, providing adequate and accurate feedback to UNIT-ASRC about the problems



                                             ANSWER TO THIRD-PARTY COMPLAINT AND UNIT-ASRC’S THIRD-PARTY CROSS-COMPLAINT -
                                             Page 9 of 12
                                             Precision Cranes, Inc. v. Tester Drilling Services, Inc., et al., Case No. 4:18-cv-00019-TMB


                                               Case 4:18-cv-00019-TMB Document 31 Filed 05/28/19 Page 9 of 12
                                             Tester was experiencing, and failure to adhere to the mutually agreed upon project schedule

                                             and milestone dates and a complete failure to complete work.

                                                       13.   Finally, UNIT-ASRC was forced to terminate Tester for convenience by

                                             letter on October 16, 2017.

                                                       14.   At the time Tester was terminated, the Project had been pushed to 92 days

                                             behind schedule.

                                                       15.   Tester’s acts, omissions, failures and breaches of contract that occurred prior

                                             to termination damaged UNIT-ASRC and its other subcontractors through the delays and

                                             increased costs of performance and UNIT-ASRC is entitled to either recover those

                                             damages and/or offset them against any claims of Tester.

                                                             FIRST CLAIM FOR RELIEF: BREACH OF CONTRACT

                                                       16.   UNIT-ASRC re-alleges the preceding paragraphs as though fully set forth

                                             herein.

                                                       17.   Tester materially failed to provide the services provided for in its subcontract

                                             with UNIT-ASRC, delaying and disrupting the Project and eventually forcing UNIT-

                                             ASRC to secure alternative performance.
OLES MORRISON RINKER & BAKER LLP


 Tel: (907) 258-0106 Fax: (907) 258-5519
  188 W. Northern Lights Blvd., Suite 1020




                                                       18.   Tester’s work was on the critical path meaning that the 92 days of delay that
       Anchorage, Alaska 99503-3985




                                             Tester caused represents a costly delay to UNIT-ASRC’s work.

                                                       19.   Accordingly, UNIT-ASRC is entitled to damages arising from Tester’s

                                             various breaches, including the impact of the delays to the Project in an amount to be

                                             proven at trial, but at present believed to be in excess of $5,000,000, plus interest, costs

                                             ANSWER TO THIRD-PARTY COMPLAINT AND UNIT-ASRC’S THIRD-PARTY CROSS-COMPLAINT -
                                             Page 10 of 12
                                             Precision Cranes, Inc. v. Tester Drilling Services, Inc., et al., Case No. 4:18-cv-00019-TMB


                                              Case 4:18-cv-00019-TMB Document 31 Filed 05/28/19 Page 10 of 12
                                             and fees recoverable under the Subcontract and applicable law. UNIT-ASRC is entitled to

                                             recover said damages from Tester and/or entitled to offset said damages against any claims

                                             of Tester.

                                                                     UNIT-ASRC’S PRAYER FOR RELIEF

                                                    WHEREFORE, having answered the Third-Party Complaint and Counterclaimed

                                             as stated above, UNIT-ASRC and the Sureties respectfully request this Court to enter final

                                             judgment in UNIT-ASRC and the Sureties’ favor against Third-Party Plaintiff:

                                                    A.     Dismissing Third-Party Plaintiff’s Complaint in its entirety with prejudice

                                             and that Third-Party Plaintiff take nothing thereby;

                                                    B.     Offsetting UNIT-ASRC’s damages against any claims where Tester is found to

                                             have entitlement.

                                                    C.     Awarding UNIT-ASRC a judgment against Tester for damages arising from

                                             Tester’s breach of the parties’ Subcontract sufficient to cover any damages, which have yet to

                                             be proven, but are believed to be in excess of $5,000,000;

                                                    D.     Awarding UNIT-ASRC and the Sureties their reasonable costs and attorneys’

                                             fees incurred in defending this action; and
OLES MORRISON RINKER & BAKER LLP


 Tel: (907) 258-0106 Fax: (907) 258-5519
  188 W. Northern Lights Blvd., Suite 1020




                                                    E.     Awarding UNIT-ASRC and the Sureties such additional relief as this Court
       Anchorage, Alaska 99503-3985




                                             deems appropriate.




                                             ANSWER TO THIRD-PARTY COMPLAINT AND UNIT-ASRC’S THIRD-PARTY CROSS-COMPLAINT -
                                             Page 11 of 12
                                             Precision Cranes, Inc. v. Tester Drilling Services, Inc., et al., Case No. 4:18-cv-00019-TMB


                                              Case 4:18-cv-00019-TMB Document 31 Filed 05/28/19 Page 11 of 12
                                                                                                 OLES MORRISON RINKER & BAKER LLP

                                              Dated: May 28, 2019                         By: s/J. Craig Rusk
                                                                                              Michael C. Geraghty, ABA#7811097
                                                                                              J. Craig Rusk, Pro Hac Vice

                                                                                                 Attorneys for Defendants/Third-Party
                                                                                                 Defendants Travelers Casualty, Surety Co. of
                                                                                                 America, Liberty Mutual Insurance Company
                                                                                                 and UNIT-ASRC Construction, LLC



                                             CERTIFICATE OF SERVICE
                                             I hereby certify that on May 28, 2019, a copy of the foregoing
                                             document was served electronically on the following parties:

                                             Brent R. Cole
                                             WOELBER & COLE, LLC
                                             Attorneys for Plaintiff Precision Cranes, Inc.

                                             David M. Freeman
                                             HOLMES WEDDLE & BARCOTT, PC
                                             Attorneys for Defendant Tester Drilling Services, Inc.


                                             OLES MORRISON RINKER & BAKER LLP

                                             s/J. Craig Rusk
OLES MORRISON RINKER & BAKER LLP


 Tel: (907) 258-0106 Fax: (907) 258-5519
  188 W. Northern Lights Blvd., Suite 1020
       Anchorage, Alaska 99503-3985




                                             ANSWER TO THIRD-PARTY COMPLAINT AND UNIT-ASRC’S THIRD-PARTY CROSS-COMPLAINT -
                                             Page 12 of 12
                                             Precision Cranes, Inc. v. Tester Drilling Services, Inc., et al., Case No. 4:18-cv-00019-TMB


                                              Case 4:18-cv-00019-TMB Document 31 Filed 05/28/19 Page 12 of 12
